Case:18-06035-MCF13 Doc#:96 Filed:08/29/19 Entered:08/29/19 18:40:20                Desc: Main
 Case no. 18-06035 BKT/O      Document Page 1 of 2
 In re Carmen Socorro Rivera Guzman


                 IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF PUERTO RICO

  IN RE:                                             CASE NO. 18-06035 BKT/O
  CARMEN SOCORRO RIVERA
  GUZMAN                                             CHAPTER 13
  Social Security: xxx-xx-3608

  DEBTOR

                      MOTION FOR EXTENSION TIME
               TO OPPOSE TO MOTION FILED AT DOCKET NO. 93

 TO THE HONORABLE COURT:

 COMES NOW Debtor, represented by Legal Partners, PSC., and through the undersigned

 attorney respectfully represents and prays as follows:

 1.     Jose Mendez Albarran and Olga Cira Fontán La Santa, hereinafter Mendez Albarrán,

 on August 14, 2019 filed a motion titled "Motion Requesting Reconsideration To Alter Or

 Amend Order Granting Avoidance of Lien", hereinafter the motion.


 2.     The motion fails to meet the legal standard set forth by the case law within the First

 Circuit, and the arguments made were waived because they are being raised for the first

 time in the motion for reconsideration as they were not previously risen, and since it does

 not adhere to the legal standards of abuse of discretion.


 3.     Mendez Albarran continues to use the motions to amended and alter judgment as

 a tool to bring arguments for the first time. It is not the first time that Méndez Albarrán

 attempts the same tactic, which is regrettable. Notwithstanding, because we feel the pattern

 displayed by Méndez Albarrán should be stopped, we request a 15-day extension of time to



                                              1
Case:18-06035-MCF13 Doc#:96 Filed:08/29/19 Entered:08/29/19 18:40:20                 Desc: Main
 Case no. 18-06035 BKT/O      Document Page 2 of 2
 In re Carmen Socorro Rivera Guzman


 conduct a legal research to properly address and answer the motion, such extension will

 expire on Monday, September 16, 2019.


 WHEREFORE, the appearing party respectfully requests that this Honorable Court allows

 a 15-day extension of time to properly answer and oppose Jose Mendez Albarran’s "Motion

 Requesting Reconsideration To Alter Or Amend Order Granting Avoidance of Lien", said

 extension to expire on Monday, September 16, 2019.


 I HEREBY CERTIFY that on this date, I electronically filed the foregoing with the Clerk
 of the Court using the CM/ECF system which will send notification, upon information and
 belief, of such filing to: Madeleine Llovet Otero, Esq. and Monsita Lecaroz Arribas, Esq.,
 U.S. Trustee’s Office, and Alejandro Oliveras Rivera, Esq., in addition to any and all parties
 registered in this case to receive CM/ECF Notices. We will serve by regular mail this
 document to any the above-named persons, upon knowing that they are non CM/ECF
 participants.

 RESPECTFULLY SUBMITTED.

 In Carolina, Puerto Rico, August 29, 2019

                                                           LEGAL PARTNERS, P.S.C.
                                                     138 Winston Churchill Ave., PMB 316
                                                              San Juan, P.R. 00926-6023
                                                               Telephone: (787) 791-1818
                                                                     Fax: (787) 791-4260

                                                              /s/Juan M. Suárez Cobo
                                                              JUAN M. SUÁREZ COBO
                                                                         USDCPR 211010
                                                                  suarezcobo@gmail.com
                                                                             Attorney for:
                                                            Carmen Socorro Rivera Guzman




                                               2
